
	
		I
		112th CONGRESS
		1st Session
		H. R. 3071
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2011
			Mr. Towns (for
			 himself, Mr. Cummings,
			 Mrs. Maloney,
			 Ms. Norton,
			 Mr. Kucinich,
			 Mr. Tierney,
			 Mr. Clay, Mr. Lynch, Mr.
			 Cooper, Mr. Connolly of
			 Virginia, Mr. Quigley,
			 Mr. Davis of Illinois,
			 Mr. Braley of Iowa,
			 Mr. Welch,
			 Mr. Yarmuth,
			 Mr. Murphy of Connecticut, and
			 Ms. Speier) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend chapter 22 of title 44, United States Code,
		  popularly known as the Presidential Records Act, to establish procedures for
		  the consideration of claims of constitutionally based privilege against
		  disclosure of Presidential records.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Records Act Amendments of
			 2011.
		2.Procedures for
			 consideration of claims of constitutionally based privilege against
			 disclosure
			(a)In
			 generalChapter 22 of title 44, United States Code, is amended by
			 adding at the end the following:
				
					2208.Claims of
				constitutionally based privilege against disclosure
						(a)(1)When the Archivist
				determines under this chapter to make available to the public any Presidential
				record that has not previously been made available to the public, the Archivist
				shall—
								(A)promptly provide notice of such
				determination to—
									(i)the former President during whose
				term of office the record was created; and
									(ii)the incumbent President;
				and
									(B)make the notice available to the
				public.
								(2)The notice under paragraph
				(1)—
								(A)shall be in writing; and
								(B)shall include such information as may
				be prescribed in regulations issued by the Archivist.
								(3)(A)Upon the expiration of
				the 60-day period (excepting Saturdays, Sundays, and legal public holidays)
				beginning on the date the Archivist provides notice under paragraph (1)(A), the
				Archivist shall make available to the public the Presidential record covered by
				the notice, except any record (or reasonably segregable part of a record) with
				respect to which the Archivist receives from a former President or the
				incumbent President notification of a claim of constitutionally based privilege
				against disclosure under subsection (b).
								(B)A former President or the incumbent
				President may extend the period under subparagraph (A) once for not more than
				30 additional days (excepting Saturdays, Sundays, and legal public holidays) by
				filing with the Archivist a statement that such an extension is necessary to
				allow an adequate review of the record.
								(C)Notwithstanding subparagraphs (A) and
				(B), if the 60-day period under subparagraph (A), or any extension of that
				period under subparagraph (B), would otherwise expire during the 6-month period
				after the incumbent President first takes office, then that 60-day period or
				extension, respectively, shall expire at the end of that 6-month period.
								(b)(1)For purposes of this section, the decision
				to assert any claim of constitutionally based privilege against disclosure of a
				Presidential record (or reasonably segregable part of a record) must be made
				personally by a former President or the incumbent President, as
				applicable.
							(2)A former President or the incumbent
				President shall notify the Archivist, the Committee on Oversight and Government
				Reform of the House of Representatives, and the Committee on Homeland Security
				and Governmental Affairs of the Senate of a privilege claim under paragraph (1)
				on the same day that the claim is asserted under such paragraph.
							(c)(1)If a claim of constitutionally based
				privilege against disclosure of a Presidential record (or reasonably segregable
				part of a record) is asserted under subsection (b) by a former President, the
				Archivist shall consult with the incumbent President, as soon as practicable
				during the period specified in paragraph (2)(A), to determine whether the
				incumbent President will uphold the claim asserted by the former
				President.
							(2)(A)Not later than the end of the 30-day period
				beginning on the date of which the Archivist receives notification from a
				former President of the assertion of a claim of constitutionally based
				privilege against disclosure, the Archivist shall provide notice to the former
				President and the public of the decision of the incumbent President under
				paragraph (1) regarding the claim.
								(B)If the incumbent President upholds the
				claim of privilege asserted by the former President, the Archivist shall not
				make the Presidential record (or reasonably segregable part of a record)
				subject to the claim publicly available unless—
									(i)the incumbent President withdraws the
				decision upholding the claim of privilege asserted by the former President;
				or
									(ii)the Archivist is otherwise directed
				by a final court order that is not subject to appeal.
									(C)If the incumbent President determines not
				to uphold the claim of privilege asserted by the former President, or fails to
				make the determination under paragraph (1) before the end of the period
				specified in subparagraph (A), the Archivist shall release the Presidential
				record subject to the claim at the end of the 90-day period beginning on the
				date on which the Archivist received notification of the claim, unless
				otherwise directed by a court order in an action initiated by the former
				President under section 2204(e) of this title or by a court order in another
				action in Federal court.
								(d)The Archivist
				shall not make publicly available a Presidential record (or reasonably
				segregable part of a record) that is subject to a privilege claim asserted by
				the incumbent President unless—
							(1)the incumbent
				President withdraws the privilege claim; or
							(2)the Archivist is
				otherwise directed by a final court order that is not subject to appeal.
							(e)The Archivist
				shall adjust any otherwise applicable time period under this section as
				necessary to comply with the return date of any congressional subpoena,
				judicial subpoena, or judicial
				process.
						.
			(b)RestrictionsSection
			 2204 of title 44, United States Code (relating to restrictions on access to
			 presidential records) is amended by adding at the end the following new
			 subsection:
				
					(f)The Archivist
				shall not make available any original presidential records to any individual
				claiming access to any presidential record as a designated representative under
				section 2205(3) if that individual has been convicted of a crime relating to
				the review, retention, removal, or destruction of records of the
				Archives.
					.
			(c)Conforming
			 amendments(1)Section 2204(d) of title
			 44, United States Code, is amended by inserting , except section
			 2208, after chapter.
				(2)Section 2205 of title 44, United
			 States Code, is amended by inserting and 2208 after
			 2204.
				(3)Section 2207 of title 44, United
			 States Code, is amended in the second sentence by inserting , except
			 section 2208, after chapter.
				(d)Clerical
			 amendmentThe table of sections at the beginning of chapter 22 of
			 title 44, United States Code, is amended by adding at the end the
			 following:
				
					
						2208. Claims of constitutionally based
				privilege against
				disclosure.
					
					.
			(e)Rule of
			 constructionNothing in the amendment made by subsection (c)(3)
			 shall be construed to—
				(1)affect the
			 requirement of section 2207 of title 44, United States Code, that Vice
			 Presidential records shall be subject to chapter 22 of that title in the same
			 manner as Presidential records; or
				(2)affect any claim
			 of constitutionally based privilege by a President or former President with
			 respect to a Vice Presidential record.
				
